Citation Nr: 1822799	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-38 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a neck condition, to include as secondary to service-connected disabilities. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brandi C. Smith, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1978 and from July 1979 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and February 2016 rating decisions of the Department of Veterans Affairs (VA) in Buffalo, New York and Lincoln, Nebraska.  Jurisdiction is with the RO in Buffalo, NY.  

In August 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain addendum medical opinion regarding his claim for service connection for a neck condition, and to provide him with VA examinations to determine the nature and severity of his service-connected disabilities and the effect they have on his ability to work.  

The Veteran underwent a VA examination in August 2012, where the examiner noted that while the Veteran asserts that his low back disability led to the development of his neck condition, he stated that his neck condition started at about the same time as his low back condition.  The examiner opined that based on the Veteran's lay reports, it was unlikely that his low back condition caused his neck condition.  Nevertheless, the examiner failed to provide an opinion on whether the Veteran's low back disability caused any aggravation to his currently diagnosed neck condition.  In this regard, the Board finds the August 2012 examination inadequate for VA purposes.  As such, an addendum medical opinion is necessary to determine whether his neck condition was aggravated by his low back condition.

Furthermore, during his September 2017 hearing, the Veteran stated that he was claiming his neck condition also as secondary to his service-connected knee disabilities.  Therefore, an addendum medical opinion is necessary to determine whether his current neck condition was caused or aggravated by his service-connected knee disabilities.

The Veteran contends that he has been unable to obtain or maintain substantially gainful employment since December 2014 as a result of his service-connected disabilities.  He is service connected for a right knee disability, low back disability, left leg varicose veins disability, bilateral hearing loss, tinnitus, bilateral lower extremity radiculopathy, and scars that form a combined rating of 70 percent, effective July 16, 2014.  Thus, as of such date, he meets the percentage schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

The Board notes that various VA examiners opined that he had to retire due to his medical issues related to his service-connected disabilities.  Furthermore, at his September 2017 hearing, the Veteran indicated that his service-connected disabilities have worsened and prevent him from obtaining any work.  In addition, social security administration (SSA) records indicate that the Veteran is unemployed since December 22, 2014 due to a "back disorder, osteoarthritis, and allied disorders."  Lastly, a vocational rehabilitation evaluation dated in August 2016 indicates that the Veteran does not have any earning capacity and is not a candidate for vocational rehabilitation.  Accordingly, the Board finds that it is necessary that the Veteran be afforded an updated VA examination in connection with his claim for TDIU. 

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims file all outstanding VA treatment records from May 2017. 

Contact the Veteran and afford him the opportunity to identify any additional evidence necessary to substantiate his TDIU claim. 

2.  Thereafter, return the claims file to an appropriate VA examiner for an addendum opinion as to the nature and etiology of the Veteran's currently diagnosed neck condition, to include as secondary to service-connected disabilities, specifically low back and left knee.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Following a review of the claims file, the reviewing examiner is requested to:

Provide an opinion as to whether the Veteran's currently diagnosed neck condition was caused OR aggravated by any of his service-connected disabilities, specifically his low back and right knee. 

The examiner should provide a complete rationale for the opinion (for both causation AND aggravation), whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  Thereafter, schedule a VA examination to be conducted by a suitable examiner to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

**The Veteran's service-connected disabilities are: right knee disability, low back disability, left leg varicose veins disability, bilateral hearing loss, tinnitus, bilateral lower extremity radiculopathy, and scars. 

After reviewing the claims file, particularly to include SSA records (VBMS entry 07/25/2016), August 2016 vocational rehabilitation evaluation (VBMS entry 08/16/2016), and December 2016 VA examinations reports indicating the Veteran retired due to his medical issues, the examiner is asked to respond to the following: 

(a)  Evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  

Specifically, the examiner should assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

(b) Also address whether the Veteran's service-connected disabilities alone or in combination are so disabling as to render him unable to obtain or maintain substantially gainful employment. 

(c)  In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the service connection claim for a neck condition on appeal as well as the claim for TDIU.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

